IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF DISCIPLINE OF                         No. 69438
                                                                                   FILED
                EFREM A. ROSENFELD, BAR NO.                                         MAR 2 5 2016
                5110.                                                              TRACI K. LINDEMAN
                                                                                      0 Y'       ;nu


                  ORDER APPROVING CONDITIONAL GUILTY PLEA AGREEMENT
                            This is an automatic review of a Southern Nevada
                Disciplinary Board hearing panel's recommendation that this court
                approve, pursuant to SCR 113, a conditional guilty plea agreement in
                exchange for a stated form of discipline for attorney Efrem A. Rosenfeld.
                Under the agreement, Rosenfeld admitted to over 200 violations of RPC
                1.1 (competence), RPC 1.3 (diligence), RPC 1.4 (communication), RPC 1.5
                (fees), RPC 1.8 (conflict of interest: current clients: specific rules), RPC
                1.15 (safekeeping property), RPC 1.16 (declining or terminating
                representation), RPC 3.2 (expediting litigation), RPC 3.3 (candor toward
                the tribunal), RPC 3.4 (fairness to opposing party and counsel), RPC 5.1
                (responsibility of partners, managers and supervisory lawyers), RPC 5.3
                (responsibility for non-lawyer assistants), RPC 5.5 (unauthorized practice
                of law), RPC 8.1 (bar admission and disciplinary matters), and RPC 8.4
                (misconduct).
                            The agreement provides for a 5-year suspension beginning
                retroactively on October 30, 2013, and followed by a 2-year probationary
                period. The agreement also requires Rosenfeld to pay $171,160.77 in
                restitution, which is a condition precedent to his submittal of an
                application for reinstatement. Additionally, the agreement requires that
                Rosenfeld pay the costs of the disciplinary proceedings, excluding bar
                counsel and staff salaries.
SUPREME COURT
      OF
    NEVADA


  I947A                                                                        ftc- 61-1 R
                            Based on our review of the record, we conclude that the guilty
                plea agreement should be approved.           See SCR 113(1). Considering the
                duties violated and the aggravating and mitigating circumstances, we
                conclude that the 5-year suspension followed by a 2-year probationary
                period and the payment of restitution is sufficient to serve the purpose of
                attorney discipline. See In re Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067,
                1077-78 (2008) (setting forth factors to be considered); State Bar of Nev. v.
                Claiborne, 104 Nev. 115, 213, 756 P.2d 464, 527-28 (1988) (explaining
                purpose of attorney discipline).
                            We hereby impose a 5-year suspension beginning retroactively
                on October 30, 2013, followed by a 2-year probationary period. Further,
                Rosenfeld shall pay $171,160.77 in restitution as outlined in the plea
                agreement and his payment of such restitution is a condition precedent to
                his submittal of an application for reinstatement. Rosenfeld shall also pay
                the costs of the disciplinary proceedings, excluding bar counsel and staff
                salaries, within 90 days of receipt of the State Bar's bill of costs.   See SCR
                120.
                                    p
                            It is so0     E RED.

                                        fiwiW      CLiStrvez..., C.J.
                                         Parraguirr


                                                                                         , J.
                Hardesty                                       Douglas


                       )1\4-                , J.               (CTAL--
                                                                     --                  , J.
                Che                                            Saitta



SUPREME COURT
        OF
     NEVADA
                Gibbons
                                             J.


                                                         2
                                                                   Pit
                                                               Pickering   7             'J.



(0) I947A
                cc: Chair, Southern Nevada Disciplinary Board
                     Landis Law Group
                     State Bar of Nevada/Las Vegas
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Perry Thompson, Admissions Officer, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A